Citation Nr: 0323521	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  00-20 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of a left 
calf gunshot wound, muscle group XXII, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served on active duty from February 1944 to March 
1946.

This appeal arises from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In January 2003, the Board of Veterans' Appeals 
(Board), in accordance with 38 C.F.R. § 19.9(a)(2) (2002), 
directed that its evidence development unit take further 
action.
 

REMAND

In accordance with the Board's January 2003 order to its 
evidence development unit steps were taken to secure 
additional evidence addressing the issue now in appellate 
status.  Those steps have yet to be completed because while 
new medical record authorizations were received from the 
appellant, the actual medical records have yet to be secured.  
In this respect, the Board takes this opportunity to notify 
the veteran that while letters previously had been received 
from each health care providers in question, no treatment 
records from these providers have been added to the file.  As 
they are pertinent to the claim at issue they must be 
secured.  

Notably, however, since the Board's order the provisions of 
38 C.F.R. § 19.9(a)(2) have been invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Accordingly, no further development 
may physically be undertaken at the Board to secure these 
records.  Rather, that development must occur at the RO 
level.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact Kevin M. 
Healey, DPM, of 152 Lakeview Ave., 
Clinton, New Jersey  07011; Joseph A. 
Lozito, Jr., D.O., of 484 Lafayette Ave., 
Hawthorne, New Jersey  07506; and Tawfik 
A. Khalil, M.D., of 1036 Main St., 
Patterson, New Jersey  07503, and request 
that they provide photocopies of any and 
all medical treatment records pertaining 
to the nature and extent of the 
appellant's service connected residuals 
of a left calf gunshot wound, muscle 
group XXII, dating since March 2000.  All 
efforts to secure these records must be 
documented in the claims folder.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the appellant 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.

2.  The RO must then readjudicate the 
issue of entitlement to an increased 
evaluation for residuals of a left calf 
gunshot wound, muscle group XXII, on the 
basis of all the evidence on file and all 
governing legal authority, including the 
VCAA.  If the benefit sought on appeal 
continues to be denied, the veteran must 
be provided with a supplemental statement 
of the case citing all pertinent evidence 
and dispositive legal authority.  The RO 
must ensure that the provisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), have been fully complied with and 
that the appellant has been provided 
specific notice of what evidence he must 
submit and what evidence VA will secure 
in developing his claim.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


